DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0280669) in view of Bitting (US 2020/0369966) and Tanaka (US 2004/0232046).
Regarding claims 1, 3, and 14, Jones teaches a process for producing fuel products from waste materials [0002], [0020], [0029].  Jones feeds soiled diapers (which reads on the claimed used absorbent hygiene product) to a pyrolysis reactor to produce oil (fuel) range products [0056], [0046-0047].  Jones teaches temperatures of 450-600°F (232-315°C) [0024] at a suitable residence time [0052].  
Jones does not explicitly disclose the presence of water/steam.  
However, Bitting teaches a similar process for pyrolysis of various materials including diapers [0190], [0192], [0199], [0201].  Bitting teaches that the pyrolysis may be performed with or without steam [0218].  Similarly. Tanaka teaches treating organic waste plastic, sewage, biomass, and the like to pyrolysis to produce light fuels [0002].  Examiner notes that the Tanaka organic waste plastic, sewage, and biomass feeds encompass the components of the soiled diaper of Jones. Tanaka teaches using supercritical water in the pyrolysis step to produce high quality oil products [0127].  Further, Tanaka teaches cooling and depressurizing the products after reaction steps [0076].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the steam of Bitting/Tanaka in the pyrolysis process of the previous combination, for the benefit of achieving the desired pyrolysis to oil products.  
Regarding claims 2 and 15, Jones teaches shredding the waste feed to a size of about 5 cm prior to pyrolysis [0039].  
Regarding claims 4-6 and 16-17, Jones teaches less severe process conditions than claimed [0024].
However, Examiner notes that the person having ordinary skill in the art would know to appropriately select of temperature, pressure, and residence time conditions in order to obtain the desired products.  Bitting teaches selecting residence times of 30 min or more [0220].  Further, Tanaka teaches temperatures of 300-1200° and 7-35 Mpa [0002],  [0211], [0213]. Tanaka teaches various feeds including waste plastics, sewage sludge, and biomasses [0211]. Examiner considers these materials to cover the components of a dirty diaper of Jones.  It is additionally noted that Jones teaches treatment of dirty diapers [0056] with waste plastics and other waste materials [0056].  Jones teaches organic wastes includes biomass, textiles, plastic products, and more [0029]. In this regard, Examiner considers Jones organic wastes including dirty diapers, to be analogous to those of Tanaka.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Tanaka conditions, in order to obtain desired naphtha oil range products.  It is not seen where the selection of process conditions would result  in any new or unexpected results.  
Regarding claims 7 and 19, the previous combination teaches the same process steps applied to the same feeds, thus it is expected that the same naphtha products would result.  Jones teaches oil products which serve as fuel [0046-0047].  Similarly, Tanaka teaches production of naphtha products (see figure).
Regarding claim 13, Jones teaches diaper feedstock, which is the same as described by the instant specification as AHP feed.  Similarly, Bitting teaches diapers, feminine hygiene products including sanitary napkins and tampons, as well as adult incontinence pads [0201].  The instant specification defines “used AHP” to include baby diaper, feminine-protection pad, adult incontinence pad” (page 3, lines 20-23).  Therefore, it is expected that the AHP feeds of the prior art would have the same cellulose content, since they are the same AHP feeds identified in the instant specification.  Further, it does not appear that the instant specification provides any pretreatment steps, or specific source which would result in a different cellulose content than the feeds of the prior art.
Regarding claim 18, Biting teaches adjusting the ratio of steam to hydrocarbon feed, based on feed type and desired product [00340].  Biting teaches steam to hydrocarbon ratios of 0.10:1 to 1:1 [00340], which reads on the claimed ranges.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the steam amount with respect to the feed, as disclosed by Biting, for the benefit of obtaining the desired products.  
Regarding claim 20, Jones teaches producing fuel range products, which may be recycled to provide energy to the process [0046-0047].  In a similar regard, Examiner notes that it may be obvious to use this energy to provide heat or steam to well-known processes including the production absorbent hygiene products.  It is additionally noted that this a composition claim.  It is not seen where the composition of an absorbent hygiene product produced from conventional fuel would differ from waste derived fuel.  The claims do not disclose any properties to distinguish this composition.  Please see MPEP 2113, I: Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0280669) in view of Bitting (US 2020/0369966) and Tanaka (US 2004/0232046) as applied to the claims above, and further in view of Gerina-Ancane (Research and Analysis of Absorbent Hygiene Product Recycling).
Regarding claims 8-9, the previous combination teaches the limitations as discussed with respect to claims 1-7 above.  Further, Tanaka teaches cooling and depressurizing the products after reaction steps [0076].  
The previous combination does not explicitly disclose extruding the AHP pieces to produce a melt stream which is fed to the hydrothermal reactor. 
However, Gerina-Ancane teaches a similar process for producing fuel from diapers (abstract).   Similarly to Jones, Gerina-Ancane teaches shredding the diapers prior to treatment (page 905, item 2).  Gerina-Ancane teaches the used diapers have valuable materials including plastic and polymers (page 905, item 1).  Gerina-Ancane teaches extruding the shredded diapers into pellets, which can be used as feed to conventional biomass boiler (page 906).  Gerina-Ancane teaches that the formation of pellets makes the used diaper materials easy to handle and save space (page 906).  The diaper pellets can be mixed with other conventional plastic feeds to adjust the volume and calorific level (page 906).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the extrusion steps of Gerina-Ancane to produce diaper pellets, so that the diaper materials are easier to handle, and to save space, prior to feeding to biomass pyrolysis reactors.  
Regarding claim 10, Jones teaches shredding AHP into pieces of about 5 cm [0039], which lies within the claimed range.
Regarding claim 11, Biting teaches adjusting the ratio of steam to hydrocarbon feed, based on feed type and desired product [00340].  Biting teaches steam to hydrocarbon ratios of 0.10:1 to 1:1 [00340], which reads on the claimed ranges.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the steam amount with respect to the feed, as disclosed by Biting, for the benefit of obtaining the desired products.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0280669) in view of Bitting (US 2020/0369966), Tanaka (US 2004/0232046) and Gerina-Ancane (Research and Analysis of Absorbent Hygiene Product Recycling) as applied to claim 8 above, and further in view of Cheiky (US 2010/0180805).
Regarding claim 12, the previous combination teaches the limitations of claim 8, as discussed above.
The previous combination does not explicitly disclose alcohol in the aqueous solution in amounts of 5-40 wt %.
However, Cheiky teaches a similar process for pyrolysis of biomass [0005].  Cheiky teaches that in addition to supercritical water, methanol can be utilized in order to improve heat transfer and increase chemical reaction rates [0011].
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the methanol of Cheiky with the biomass pyrolysis steps of the previous combination, for the benefit of improving heat transfer, thus increasing chemical reaction rates.  Further, it would have been obvious to the person having ordinary skill in the art to have selected the amounts of water and methanol, based on economic factors, availability, etc.  It is not seen where such a selection would result in any new or unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Application 17498781 – common inventor Collias - teaches similar hydrothermal treatment steps of superabsorbent polymers.  ‘781 differs from the instant application in that the feed is super absorbent polymer, and the product formed is poly acrylic acid.
Budyk (Hydrothermal carbonization of disposable diapers) – teaches producing hydrocarbon products by hydrothermal treatment of diapers (see abstract).
Essing (WO 2016/151120) 0 teaches alcohol added to a slurry feed in order to improve the calorific value of the slurry (page 4), lines 22-30). 
Mabuchi (US 2009/0314700) – teaches converting diapers to recover liquids with steam at high temperatures and pressures [0052].
Hornung (US 2017/0362512) – teaches pyrolysis of diapers at 250-700°C to produce more valuable products [0005], [0019], [0031].
Catallo (US 6,180,845) – teaches supercritical water upgrading of biomass materials including medical waste to produce fuel range products (column 1, lines 5-22; column 2, lines 25-52; column 3, lines 1-14). 
Ward (US 2016/0362609) – teaches converting mixed waste plastic and biomass to naphtha products [0001], [0010], [0026].
Stabel (US 5,731,483) – teaches recycling plastic waste to produce a melt which is treated in steam cracking furnace (column 1, lines 1-25). 
Kitamura (US 2010/0221158) – teaches a process for decomposition of diaper feedstocks [0347].
Spitzauer (US 2009/0267349) – teaches production of fuel from diapers [0033]. 
Gillespie (US 2017/0226436) – teaches production of fuel from synthetic materials including municipal waste.  Gillespie teaches that diapers are a form of municipal waste [0052].
Iaccino (US 2013/0296619) - teaches pyrolysis of biomass comprising municipal waste [0032], [0004].
Bitting (US 2021/0130699) – teaches pyrolysis of diapers, training pants, feminine hygiene products, and incontinence pads [0295].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771